Citation Nr: 0802500	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-27 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
intervertebral disc syndrome (claimed as back spasms).

2.  Entitlement to service connection for residuals of a 
right foot injury.

3.  Entitlement to service connection for sinusitis as 
secondary to service-connected temporomandibular joint 
disease (TMJ).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983 and from November 1990 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In a September 2005 rating decision, the RO 
confirmed and continued an earlier denial of service 
connection for a right foot injury and for TMJ.  In a July 
2006 rating decision, the RO granted service connection for 
TMJ and assigned a 10 percent disability rating.  In a 
November 2006 rating decision, the RO, inter alia, granted 
service connection for headaches at a 30 percent disability 
rating and for tinnitus at a 10 percent disability rating and 
denied service connection for sinusitis and a back condition 
(claimed as back spasms).  In December 2006, the veteran 
filed a notice of disagreement with the disability ratings 
for his TMJ and his tinnitus, and the effective dates of 
service connection for his headaches and tinnitus.  In a 
February 2007 rating decision, the RO increased the veteran's 
disability rating for TMJ to 30 percent.  The veteran 
perfected appeals for service connection for a right foot 
injury, service connection for lumbar spine intervertebral 
disc syndrome (claimed as back spasms), service connection 
for sinusitis as secondary to service-connected TMJ, and 
earlier effective dates for service connection for headaches 
and tinnitus.

In December 2007, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge; a copy of this transcript is associated with the 
record.   At his videoconference hearing, the veteran 
withdrew his appeal of an increased disability rating for his 
TMJ, an increase disability rating for his tinnitus, an 
earlier effective date for headaches and an earlier effective 
date for tinnitus.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b),(c) (2007).   As such, the issues 
remaining on appeal are service connection for a right foot 
injury, service connection for lumbar spine intervertebral 
disc syndrome (claimed as back spasms) and service connection 
for sinusitis as secondary to service-connected TMJ.

The issue of service connection for sinusitis as secondary to 
service-connected TMJ is addressed in the REMAND portion of 
the decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran's 
lumbar spine intervertebral disc syndrome (claimed as back 
spasms) is related to service.

2.  There is no competent medical evidence that the veteran 
has a right foot disability that is related to service.


CONCLUSION OF LAW

1.  Lumbar spine intervertebral disc syndrome (claimed as 
back spasms) was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).   
 
2.  A right foot disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VA duty to notify was satisfied by way of letters 
sent to the appellant in June and September 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, such notice was 
provided to the veteran in an August 2007 letter.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
private physician's statements and lay statements have been 
associated with the record.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was afforded a VA examination for a 
back disorder.  However, the veteran did not undergo an 
examination for his right foot injury.  As the veteran's 
service medical records do not show any indication of a right 
foot injury and his separation examination is void of any 
diagnosis of a right foot injury, the Board finds that an 
examination for the veteran's right foot disability is not 
warranted.
 
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection - Lumbar spine intervertebral disc 
syndrome (claimed as back spasms)

At his November 2007 videoconference hearing, the veteran 
contended that he hurt his back while running in basic 
training and went to sick call approximately four times, that 
he has had back problems since that time and that his back 
condition should therefore be service-connected.

The veteran's service medical records from his first period 
of active duty reflect that he was treated for back pain 
early in March 1980.  Service medical records reflect that, 
one week after the initial complaints of back pain, the 
veteran had full range of motion, his deep tendon reflexes 
were normal, his straight leg raises were good and his walk 
was normal.  A January 1988 VA Medical Certificate noted that 
the veteran had back pain for three months but did not report 
an injury.  He had full range of motion, his reflexes were 
2++, his sensation was intact, his straight leg raises were 
negative, and the impression was muscular pain.  He was 
treated with aspirin and muscle relaxant medications.  A 
March 1988 Report of Medical History from his enlistment in 
the Army National Guard reflects the veteran's report that he 
was in an automobile accident in 1985 and had a back injury 
that was treated for one month and was fully recovered.   A 
March 1988 Applicant Medical Prescreening Form for the Army 
National Guard shows that the veteran indicated that he did 
not have back trouble.  Service medical records from his 
second period of active duty do not reflect any treatment for 
or diagnosis of a back condition.  The veteran was discharged 
from active duty in January 1991.  His June 1992 Report of 
Medical Examination does not reflect diagnosis of or 
treatment for a back disorder.  On his June 1992 Report of 
Medical History and Applicant Medical Prescreening Form for 
the Army National Guard, the veteran indicated that he did 
not have a back problem or back pain.  

The first post-service medical records showing back problems 
are private medical records from 1995 which show treatment 
for low back pain.  VA medical records from November 2004 
reflect that the veteran was seen for back pain, which he 
reported having for several years.  The examiner indicated 
that it sounded like spasms and put him on Flexeril.  VA 
medical records reflect that the veteran was seen in March 
2005 and January 2006 for back pain and was continued on 
Flexeril.  A Department of Labor Certification of Health Care 
Provider form dated in February 2006 reflects the veteran's 
reports that his back pain began that same month. 

A February 2007 VA spine examination report reflects the 
veteran's reports that he was having intermittent daily low 
back pain with certain activities such as prolonged walking, 
sitting and heavy lifting, and that he had deep radiating 
pain in his legs.  He denied any weakness or restricted range 
of motion during flares.  Upon examination, the veteran 
walked with a normal gait, the spine had normal alignment 
with no spasm, there was tenderness to palpation of the 
paraspinal and lumbar spine region and he had some limitation 
of motion.  The examiner noted there was no additional 
weakness, fatigability, incoordination, additional restricted 
range of motion or functional impairment with repetitive 
stress testing.  The examiner reviewed an October 2006 
magnetic resonance imaging (MRI) study which showed disc 
bulging at L4-5 and L5-S1 as well as mild facet and ligament 
hypertrophy.  The impression was intervertebral disc syndrome 
of the lumbar spine.  The examiner reviewed the claims file 
and noted that the veteran had been in a motor vehicle 
accident in 1985, for which he had total recovery without any 
residuals.  The examiner noted that there was a suggestion 
that the veteran was evaluated in the mid 1990s for back 
pain.  The veteran was eventually imaged at the Little Rock 
VA and found to have disc bulging and was given the diagnosis 
of intervertebral disc syndrome.  The examiner stated that it 
would be his medical opinion that the veteran's present back 
condition is more likely related to aging as well as 
occupational stresses over the years and not related to the 
remote back pain condition while on active duty, as the 
records show total resolution of his back-related complaints 
at that time.  His exit examination in 1992 revealed no back 
complaints, which is evidence against any residuals.  The 
examiner noted that records were quiet for the next few years 
regarding the veteran's back condition, which also is 
evidence against any residuals from the remote back pain 
condition while on active duty.  The examiner concluded that 
the evidence suggests that the veteran's back pain episodes 
in the military totally resolved themselves without 
residuals.  His back complaints, in the examiner's opinion, 
are more related to aging and occupational stresses as 
previously described for these reasons, as there is no nexus 
of medical information which showed continuity and link back 
to the original complaints for reasons given above.

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current back condition and active 
service.  While the veteran was treated in service for back 
pain, the February 2007 VA examiner had opined that the 
veteran's in-service back pain resolved completely while in 
service with no residuals.  The veteran's June 1992 Report of 
Medical Examination does not reflect diagnosis of or 
treatment for a back disorder and, in fact, on his June 1992 
Report of Medical History and Applicant Medical Prescreening 
Form for the Army National Guard, the veteran indicated that 
he did not have a back problem or back pain.   The veteran 
has been receiving ongoing treatment for his back condition, 
disc bulging and intervertebral disc syndrome; however, none 
of the physician's treating the veteran has related his back 
condition to service.  The February 2007 examiner stated that 
his current back condition was related to aging and 
occupational stresses.  As noted above, in order to prevail 
in a claim for service connection there must be not only 
medical evidence of a current disability as established by a 
medical diagnosis and the incurrence of a disease or injury 
in service, but there must be a nexus between the in-service 
injury or disease and the current disability established by 
medical evidence.  Boyer, supra.  In the present case, there 
is no such nexus.  Thus, the preponderance of the medical 
evidence is against service connection for a back condition.  
Accordingly, the service-connection claim for a back 
condition is denied.  

Service connection - residuals of a right foot injury

At his videoconference hearing, the veteran contended that he 
dropped a box on his right foot while on active duty in 
December 1990, did not go to sick call but has had a right 
foot condition since that time and that it therefore should 
be service-connected.  

Service medical records do not reflect a right foot injury.  
There is no evidence of treatment for or a diagnosis of a 
right foot condition in service.  His June 1992 separation 
Report of Medical Examination reflects normal lower feet.  A 
right foot condition is not noted.

The first post-service medical record which indicates a right 
foot problem is a May 2004 VA medical record showing that the 
veteran reported dropping a box on his right foot while in 
service and that he had been in pain since.  The veteran 
reported that x-rays were taken at the time of the injury but 
that no fractures were reported.  Upon examination, there was 
pain on palpation of the sub right 2nd metatarsal head (MTH).  
Contemporaneous x-rays were unremarkable.  The impression was 
bursitis of the sub right 2nd MTH.  

A May 2006 private medical record reflects the veteran's 
reports that he had right forefoot pain for the previous year 
and that he worked as a postman and did a great deal of 
walking.  Contemporaneous x-rays showed no abnormalities.  
The impression was probable Morton's neuroma. 

August and September 2007 private medical records show 
treatment for the veteran's right foot.  The veteran reported 
that he did not recall an injury to the foot, but that the 
pain in the right foot and heel had been a problem for the 
previous few weeks.  The assessment was painful right foot 
plantar fasciitis with calcaneal spurring and posterior 
tibial tendonitis with bilateral dysfunction.  A September 
2007 statement from the private examiner reflects his opinion 
that his foot disorder was aggravated by his work activities.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current right foot disorder and 
active service.  The veteran's service medical records are 
void of any treatment for or diagnosis of a right foot 
disorder.  The Board acknowledges the veteran's report that 
he injured his foot in service and that an x-ray of his foot 
was taken at the time of the purported in-service injury; 
however this is not confirmed by the evidence of record.  In 
the absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for a right foot condition.  Accordingly, the 
service-connection claim for residuals of a right foot injury 
is denied.  

The veteran has claimed that these conditions are each 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for lumbar spine intervertebral disc 
syndrome (claimed as back spasms) is denied.

Service connection for residuals of a right foot injury is 
denied.


REMAND

As an initial matter, the remaining issue on appeal must be 
remanded to comply with VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2007)

At his videoconference hearing, the veteran contended that he 
has sinusitis which is caused by his service-connected TMJ.  
The veteran was granted service connection for TMJ in a July 
2006 rating decision at a 10 percent disability rating under 
Diagnostic Code 9905 for limitation of motion of 
temporomandibular articulation.  In a February 2007 rating 
decision, the RO increased his disability rating for TMJ to 
30 percent.  

A June 2006 statement from a dentist treating the veteran for 
his TMJ reflects the veteran's reports of sinus congestion.  
The dentist outlined a treatment plan and a follow up meeting 
in 2 weeks.  However, this statement is the only record from 
this provider that is contained in the claims file.  The 
dentist referred the veteran to a chiropractic physician.

VA medical records show that the veteran was diagnosed with 
sinusitis in September 2006.  

An October 2006 physician's letter from a private 
chiropractic clinic shows that the veteran had undergone 
treatment at the clinic beginning in 1997; however the 
October 2006 statement is the only treatment record from this 
clinic in the claims file.  The physician opined that the 
veteran's TMJ disease likely does contribute to his sinus 
problems.  

An October 2006 VA medical examination showed that the 
veteran reported that he had sinus problems every day.  The 
veteran reported that he had been receiving treatment from a 
dentist who opined that his TMJ was causing his sinus 
condition.  The VA examiner opined that the veteran's sinus 
condition can be partially attributed to his TMJ, however, 
the examiner felt that the examination revealed some chronic 
nasal obstruction secondary to a deviated nasal septum.  The 
examiner noted that there was no evidence of acute sinusitis 
or purulent sinusitis, but that he felt that the TMJ could be 
a cause for the veteran's nasal congestion.  He opined that 
the sinusitis was harder to assign to the TMJ as an etiology, 
but the sinus condition or sinus complaints are not like 
purulent sinusitis as there is no history of purulent 
sinusitis or purulent discharge, or crusting. 

An October 2006 VA examination for the veteran's TMJ reveals 
the examiner's opinion that it is not likely that there is a 
causal relationship between the veteran's service-connected 
TMJ and the current finding regarding his sinusitis.  

Private medical records in March and May 2007 reflect 
diagnoses of chronic sinusitis.  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The medical records from 
the dentist who the veteran asserts provided an opinion that 
his TMJ has caused his sinus problems are not part of the 
file.  In addition, this dentist recommended that the veteran 
seek treatment from a chiropractic physician.  It appears 
that these records are not in the claims file.  

As there are several conflicting opinions regarding a link 
between the veteran's service-connected TMJ and his sinus 
problems, after the receipt of any additional medical 
records, the veteran should be afforded a VA examination to 
determine whether the veteran has sinusitis, and, if so, 
whether his service-connected TMJ is the proximate cause of 
his sinusitis, or is his service-connected TMJ is aggravating 
his sinusitis.  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen v. Brown, 
7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 (2007).   The 
examination reports should include an opinion as to whether 
the veteran's sinusitis is being aggravated beyond its 
natural progression by his service-connected TMJ.  See Allen, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his sinusitis.  The 
AOJ should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  In 
particular, the AOJ should obtain any 
treatment records from the dentist who 
treated the veteran for his TMJ and 
provided the opinion linking his TMJ to 
his sinus problems, and any chiropractic 
physician the veteran was referred to by 
his dentist.  If records are unavailable, 
please have the provider so indicate.  

2.  After completion of the above, the 
AOJ should make arrangements for the 
veteran to be afforded an examination, by 
an appropriate specialist who has not 
previously examined the veteran, to 
ascertain whether the veteran has 
sinusitis and, if so, the etiology of 
this condition.  All indicated tests or 
studies deemed necessary for accurate 
assessments should be done.  The claims 
file, this remand and treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The examiner should offer an opinion as 
to whether the veteran has sinusitis.  If 
so, the examiner should offer an opinion 
as to (1) whether it is at least as 
likely as not (50 percent or more 
probability) that his sinusitis is 
proximately due to, or the result of, the 
veteran's service-connected TMJ; and (2) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's service-connected TMJ has 
aggravated or accelerated his sinusitis 
beyond its natural progression.   

If the examiner find that the appellant's 
service-connected TMJ has aggravated, 
contributed to or accelerated any 
pathologic process involving the 
veteran's sinusitis, the examiner must 
state to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.

The examiner must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
sinusitis.  If the etiology of his 
sinusitis is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims, to consider on the basis of 
aggravation under the holding reached in 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


